Name: Council Regulation (EEC) No 1462/84 of 24 May 1984 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 84 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1462/84 of 24 May 1984 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraph 9 of Protocol 4 on cotton, here ­ inafter referred to as ' the Protocol', tion from the first subparagraph of that paragraph, that until the end of the 1983/84 marketing year, offers and quotations recorded on the principal Greek exchanges for the products referred to in the first subparagraph of that paragraph are to be taken into consideration ; Whereas, despite termination of the system of import controls applicable in Greece at the end of 1983, offers on the world market for cotton seed and cotton seed oil and prices quoted on the major international exchanges are likely not to become representative for the trend of the Community market in these products during the 1984/85 marketing year ; whereas, in order to guarantee correct application of the system of aid for cotton during the marketing year in question, the derogation laid down in the second subparagraph of Article 4 ( 1 ) and in the second subparagraph of Article 4 (4) of Regulation (EEC) No 2169/81 should be extended for a further marketing year, Having regard to the proposal from the Commission , Whereas the Protocol provides for the granting of an aid for cotton production, the amount of which is established on the basis of the difference existing between a guide price and the world market price for unginned cotton ; whereas, for determination of the latter, the price of cotton seed is an important factor ; HAS ADOPTED THIS REGULATION : Whereas the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 2169/81 ('), as last amended by Regulation (EEC) No 1 109/84 (2), lays down, by dero ­ gation from the first subparagraph of Article 4 ( 1 ), and until the end of the 1983/84 marketing year, for deter ­ mination of the world market price for cotton seed, that account is to be taken of prices and quotations recorded on the Greek market, in view of the system of import controls applicable in Greece until the end of 1983 which was introduced under Article 82 of the 1979 Act of Accession ; Article 1 In the second subparagraph of Article 4 ( 1 ) and in the second subparagraph of Article 4 (4) of Regulation (EEC) No 2169/81 , ' 1983/84' is hereby replaced by ' 1984/85'. Whereas the second subparagraph of Article 4 (4) of Regulation (EEC) No 2169/81 lays down, by deroga ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 211 , 31 . 7 . 1981 , p . 2. (2) OJ No L 113 , 28 . 4 . 1984, p . 18 . No L 142/2 Official Journal of the European Communities 29. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1984. For the Council The President G. LENGAGNE